ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Ctreumstances and Conditional Agreement for Discipline stipulat*278ing agreed facts and proposed discipline as summarized below:
Facts: During all relevant times, respondent was a deputy prosecuting attorney in Perry County. In July of 2001, an individual got into a physical altercation with three of her relatives. The three relatives filed pro se petitions for protective orders in the Perry Cireuit Court. The petitions alleged damage to property and physical harm to two of the relatives
Subsequent to filing the petitions for protective orders, the relatives hired respondent to represent them. The respondent negotiated with the individual's attorney for a settlement in which each side was restrained from having contact with the other. The petitions for protective orders were then dismissed.
Violations: Respondent's conduct violated Ind. Professional Conduct Rule 1.8(k) [now Prof.Cond.R. 1.8(1)], which prohibits a part-time deputy prosecutor from representing a private client in any matter wherein exists an issue upon which he has statutory prosecutorial authority or responsibilities.
Discipline: Public Reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward a copy of this Order to the respondent and his attorney, the Indiana Supreme Court Disciplinary Commission, the hearing officer, Phyllis Kenworthy, 615 North Walnut Street, Bloomington, IN 47404 and in accordance with the provisions of Admis.Dise.R. 28, Section 3(d).
All Justices concur.